Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured” in claim 1-5, 8, 9, 15, 16, 19 and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, “can be” is indefinite. 
	In claim 18, “and/or” is indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oba et al. ‘659.
The examiner adopts portions of the Written Opinion filed 04 October 2020. MPEP 1893.03(e). 
Regarding claim 1, Oba et al shows: 
•    a transmission arrangement (see for example figure 13) for a hybrid vehicle,
•    comprising a housing (hatched),
•    comprising a transmission input shaft (26) and at least one transmission output shaft (99a, 60 or ring gear 42/52; depending on the definition),
•    comprising a first planetary transmission set (40) having a first sun gear (41), a first ring gear (42) and a first planet carrier (44) for a first planetary gear set (43) meshing with the first sun gear (41) and the first ring gear (42),
•    comprising a second planetary transmission set (50) having a second sun gear (51), a second ring gear (52) and a second planet carrier (54) for a second planetary gear set (53) meshing with the second sun gear (51) and the second ring gear (52),
•    wherein the transmission input shaft (26) is rotationally fixed to the first planet carrier (44), and the first ring gear (42) and the second ring gear (52)
•    are permanently connected to one another (see figure 13)
•    and are rotationally fixed to the transmission output shaft (depending on the definition of the output shaft: 99a, 60 when the clutch C3b is closed or 42/52 permanently),
•    comprising a first electric machine (MG1) and a second electric machine (MG2),
•    wherein
•    the first electric machine (MG1) is permanently (see paragraph [0071], first sentence: the mechanism for connecting and disconnecting the sun gear 41 to/from the motor MG1 can be omitted, which means that, instead of the clutch CO’ in figure 13, there may also be a permanent connection between the first electric machine MG1 and the sun gear 41) drive-connected to the first sun gear (41), and
•    the second electric machine (MG2) is drive-connected to the second sun gear (51) in at least one operating mode (permanently, therefore in all operating modes), and
•    wherein the first sun gear (41) can be connected to the housing (hatched) via a first shift element (B0),
•    wherein the second planet carrier (54) is fixedly connected to the housing (hatched), and
•    wherein the second electric machine (MG2) is drive-connected (55) or (in a purely optional alternative) can be drive-connected - preferably by means of purely optional features - to the second sun gear (51).
Regarding claim 6, Oba shows: The transmission arrangement according to claim 1, characterized in that the at least one transmission output shaft (42/52) is arranged coaxially with the transmission input shaft (44a). 
Regarding claim 11, Oba shows: 
•    a method for operating a hybrid vehicle comprising a transmission arrangement according to claim 1 (figure 13 and paragraph [0017]; see above: CO' is replaced by a permanent connection),
•    wherein, in an overdrive mode (figure 14: "3RD SPEED, HELD) of the hybrid vehicle, the first electric machine (MG1) is blocked (BO closed; Note: CO' would be closed anyway and the electric machine MG1 is therefore blocked even when the clutch CO' is present),
•    wherein the first sun gear (41) is connected to the housing via the first shift element (B0). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba ‘659 in view of CN 106828072.
CN ‘072 shows: The transmission arrangement according to claim 1, wherein the second electric machine (E2) is further fixedly connected or configured and arranged to be drive-connected to the second sun gear (sun gear of P1) via at least one transmission stage
 (3, 7, 8).
	It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify Oba in view of CN ‘072 since to do so would provide further speed reduction and thus a smaller and lighter electric motor could be provided. Such a modification would not require undue experimentation nor would it have any unexpected results. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The application claims the patentably distinct species of Fig 1, Fig 2, Fig 3/4, Fig 5, Fig 6, Fig 7, and Fig 8. A claim drawn on any one of the species would not infringe on a claim drawn on any of the other species. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Claims 2-5, 7-10,12-14, and 16-20 lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Oba et al. ‘659.  See the rejection of the generic claims 1, 6, 11 and 15 above. Since the shared technical features of the generic claims are not new, then there is a lack of unity of invention in this application. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 10 March 2021 have been considered by the examiner. 
	The Written Opinion filed 04 October 2020 has been reviewed by the examiner and partially adopted herein. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Friday, August 6, 2021